Citation Nr: 9920282	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  91-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder rotator cuff tear with degenerative joint disease, 
postoperative surgical repair, currently rated 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left shoulder, currently rated 10 
percent disabling.  

3.  Entitlement to an increased evaluation for a right knee 
disability with degenerative joint disease, currently rated 
10 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disability with degenerative joint disease, currently rated 
10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
hypertension.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1962 to October 
1988.

This appeal arose from rating decisions that denied service 
connection for degenerative joint disease of multiple joints 
and hypertension.  The case was remanded by the Board of 
Veterans' Appeals (Board) in February 1992, February 1996 and 
in November 1998.

A December 1996 rating decision granted service connection 
for hypertension, assigning a noncompensable disability 
evaluation effective October 4, 1988; granted service 
connection for degenerative joint disease of the right knee, 
assigning a noncompensable disability evaluation effective 
October 4, 1988; granted service connection for degenerative 
joint disease of the left knee, assigning a noncompensable 
disability evaluation effective October 4, 1988; and granted 
service connection for degenerative joint disease of the left 
shoulder, assigning a 10 percent disability evaluation 
effective October 4, 1988.  In that rating decision, the 
service-connected rotator cuff tear of the right shoulder was 
expanded to include degenerative joint disease and the 
disability evaluation for the right shoulder disability was 
increased from 10 percent to 20 percent, effective July 1, 
1996.

In an April 1998 rating decision, the disability evaluation 
for the veteran's right shoulder rotator cuff tear with 
degenerative joint disease was increased to 30 percent, 
effective July 1, 1996.

Following the November 1998 remand, the RO. in a March 1999 
rating decision, increased the disability evaluation for the 
veteran's left knee disability with degenerative joint 
disease to 10 percent; and the disability evaluation for the 
veteran's right knee disability with degenerative joint 
disease was increased to 10 percent.  Each grant was 
effective October 4, 1988.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The current manifestations of the veteran's right 
shoulder rotator cuff tear with degenerative joint disease 
include complaints of pain and elevation of the shoulder to 
70 degrees before experiencing pain; limitation of motion to 
25 degrees from the veteran's side is not demonstrated.

3.  The manifestations of the veteran's degenerative joint 
disease of the left shoulder include complaints of pain on 
full elevation and abduction.

4.  The manifestations of the veteran's right knee disability 
with degenerative joint disease include complaints of pain 
with motion from 0 to 135 degrees with some mild discomfort 
on attempting forcible flexion beyond 135 degrees.

5.  The manifestations of the veteran's left knee disability 
with degenerative joint disease include complaints of pain 
with motion from 0 to 145 degrees.  

6.  Neither diastolic pressure of predominately 100 or more, 
systolic pressure of predominately 160 or more nor a history 
of diastolic pressure predominately 100 or more requiring 
continuous medication for control has not been demonstrated.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for right shoulder 
rotator cuff tear with degenerative joint disease, 
postoperative surgical repair, is not for assignment.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 5201 (1998).

2.  An evaluation in excess in 10 percent for degenerative 
joint disease of the left shoulder is not for assignment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Code 5003-5203 
(1998).

3.  An evaluation in excess of 10 percent for right knee 
disability with degenerative joint disease is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 5003-5260 (1998).

4.  An evaluation in excess of 10 percent for left knee 
disability with degenerative joint disease is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 5003-5260.

5.  A compensable evaluation for hypertension is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for four 
disabilities and a compensable evaluation for a fifth 
disability.  The Board finds that these claims are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of those disabilities for which the veteran is now 
seeking higher disability evaluations.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for these disabilities.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
these disabilities.  

Factual Background

At the time of a December 1988 Department of Veterans Affairs 
(VA) general medical examination the veteran's complaints 
included hypertension.  It was noted that flight physicals 
had found hypertensive cardiovascular disease in 1980 and 
that the veteran had not been given any medication.  On 
examination of the veteran's cardiovascular system, his blood 
pressure was 130/90.  Diagnoses included labile hypertensive 
cardiovascular disease, mild.  

An orthopedic examination was also conducted by the VA in 
December 1988.  At the time, the veteran's complaints 
included pain of both shoulders, mainly the right shoulder.  
It was noted that he was right-handed.  An X-ray had been 
obtained and was reported to be negative.  The examination of 
both shoulders was reported to be essentially negative.  In 
both symmetrical positions of the upper extremities, the 
scapulae and clavicles maintained symmetrical position.  
There was no evidence of a neurovascular deficit and there 
was no muscular wasting.  The veteran had been listed as 
having multiple degenerative joint disease, including the 
knees, but that all skeletal joints were found to have normal 
configuration and normal range of active and passive motion.  
There was no swelling, synovial edema, articular effusion or 
crepitus, including of the knees and the shoulders.  
Circumferential measurements of both lower extremities at all 
levels were normal and symmetrical and the veteran had a 
normal gait.  He was able to walk on his heels and toes and 
was able to squat.  The diagnoses included multiple 
degenerative joint disease with no clinical findings on 
examination; and normal shoulder joints.  

VA outpatient treatment records reflect that in August 1989 
the veteran's blood pressure was reported to be 134/94 and in 
October 1989 was reported to be 126/86.  The veteran's blood 
pressure in November 1989 was reported to be 116/88 and in 
December 1989 was noted to be 132/88.  In December 1989, he 
complained of a painful right shoulder, occasional in the 
past year, and worse in the last month.  He also complained 
of bilateral knee pain.  On examination, a popping sound was 
heard in the right knee joint and McMurray's test was 
negative.  He also complained of shoulder pain with motion. 
On X-ray examination of the right shoulder in March 1990, 
there was noted to be no significant abnormality.  Similar 
examination of the knees in March 1990 revealed no 
significant abnormality.

In March 1990, the veteran's blood pressure was 140/90 and he 
again complained of pain in the shoulders and in both knees.  
On examination, there was full range of motion of the right 
shoulder with slight pain on abduction.  In December 1990, he 
reported that he had been experiencing right shoulder pain 
for the past three to four years.  On examination there was 
tenderness of the right shoulder at the site of the 
supraspinatus insertion, especially with resisted abduction.  
There was full range of motion with pain with approximately 
10 degrees restricted abduction.  

A hearing on appeal was conducted in December 1990.  The 
veteran gave detailed testimony in support of his claims.  
During the course of the hearing, he submitted medical 
records from Patrick J. Kearney, M.D.  These records reflect 
that the veteran was seen for complaints of right shoulder 
pain in October 1990.  On examination, abduction of the right 
shoulder was to 90 degrees with resistance for the last 
15 degrees.  Internal rotation was full and external rotation 
was to 20 degrees.  Blood pressure was noted to be 142/90.  
A March 1991 rating decision granted service connection  for 
a rotator cuff tear of the right shoulder; a noncompensable 
disability evaluation was assigned, effective October 4, 
1988.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in April 1991 for complaints which included 
degenerative joint disease and right shoulder pain.  It was 
noted that his shoulder had been injected with medication in 
December 1990 and that he had had approximately six weeks of 
moderate relief of shoulder pain but the pain had returned 
and was now worse than on the previous visit.  The pain was 
in the lateral right shoulder.  On examination findings were 
positive for an impingement sign and on a drop test of the 
right shoulder.  

In a May 1991 statement from Dr. Kearney, it was noted that 
one of the veteran's major medical problems was degenerative 
joint disease, involving primarily his right shoulder.  It 
was noted that the veteran had problems with pain for years 
and often awakened with pain.  He denied any redness or 
swelling and had had several Cortisone injections with 
temporary relief.  Office records from Dr. Kearney, reflect 
that the veteran was seen a number of times in 1990, 
including for complaints of right shoulder pain.  In June 
1990 his blood pressure was reported to be 130/80 and on 
examination adduction of the right shoulder was to 85 
degrees, external rotation was to 15 degrees and there was 
crepitus.  Over the next several months blood pressure 
readings of 134/90 and 142/90 were recorded.  On examination 
in October 1990 abduction of the right shoulder was to 90 
degrees with resistance for the last 15 degrees, internal 
rotation was full and external rotation was to 20 degrees.  
In December 1990 the veteran's blood pressure was reported to 
be 136/80.

Donald L. Rappe, M.D., indicated that he examined the veteran 
in June 1991.  The veteran's major medical problems included 
chronic degenerative joint disease and rotator cuff tear of 
the right shoulder.  The veteran had ongoing problems with 
knee pain, worse on the right, and right shoulder pain.  He 
had mild hypertension and in the last six to eight months, he 
had been treated with medication, primarily for symptoms with 
chronic prostatitis, but that this had also tended to help 
keep his blood pressure under control.

On examination of the extremities, there was no obvious joint 
pathology, but there was some creaking and crepitus on 
flexion and extension of the right knee.  It was indicated 
that the joint seemed to have a fairly good range of motion.  
Strength appeared to be normal.  The right shoulder showed a 
marked decrease in range of motion.  The veteran was unable 
to adduct beyond 10 degrees and not internally rotate the 
shoulder at all without severe pain.  There was marked 
weakness noted from posterior rotator cuff instability.  On 
X-ray examination of the right shoulder, there was minimal 
degenerative arthritis with no other abnormalities.  

Additional VA outpatient treatment records reflect that in 
June 1991, the veteran's blood pressure was reported to be 
124/74 and in July 1991 his blood pressure was noted to be 
108/70, 116/76, and 116/86.  His blood pressure the following 
month was reported to be 122/80 and in September 1991 was 
128/86. 

During an August 1991 VA examination, the veteran related 
that he had nearly total limitation of motion of the right 
shoulder for the past two to three years.  On examination, 
his blood pressure was 120/72.  On examination of the right 
shoulder, forward elevation was to 30 degrees, abduction was 
to 10 degrees and he was unable to do internal rotation 
because of a lack of abduction.  There was crepitus noted in 
the joint and there appeared to be some bony abnormalities 
present.  There was no redness, heat or tenderness. X-ray 
examination of the right shoulder was normal.  

December 1991 VA outpatient treatment records show the 
veteran's blood pressure was 124/68.  In April 1992, his 
blood pressure was 136/86 and in July 1992, his blood 
pressure was recorded to be 106/76.

A VA orthopedic examination was conducted in June 1992.  On 
examination of the veteran's right shoulder, range of motion 
included flexion to 100 degrees, abduction to 90 degrees, 
internal rotation to 80 degrees, and external rotation to 75 
degrees.  As for passive range of motion, flexion was to 160 
degrees, abduction was 170 degrees, internal rotation was to 
90 degrees and external rotation was to 90 degrees.  The 
final diagnoses included status post rotator cuff tear of the 
right shoulder.  

In a September 1992 statement, a VA physician reported that 
the veteran's medical problems included chronic, severe 
ongoing asthma, chronic low back pain and chronic right 
shoulder pain secondary to a torn rotator cuff.  Medications 
offered partial relief for these problems.  It was opined 
that, because of these problems, the veteran was severely 
medically impaired and that he was disabled from all forms of 
gainful employment.  

VA outpatient treatment records reflect that when the veteran 
was seen in March 1993 for an injection to the torn rotator 
cuff, he complained of a painful right shoulder.  His blood 
pressure was 132/76.  Following examination the assessment 
was tendinitis versus bursitis.  His blood pressure was 
reported to be 128/86 in May 1993, and the following month it 
was 116/76.  In August 1993 the veteran's blood pressure was 
reported to be 146/80.

During an October 1993 VA general medical examination, the 
veteran related that the right shoulder continued to bother 
him, especially when he engaged in a lot of activity.  On 
examination of the right shoulder, the veteran was noted to 
have some pain on full elevation (flexion) and some 
difficulty with full abduction, going only from 0 to 170 
degrees on both of these maneuvers.  Internal rotation was to 
90 degrees as was external rotation.  There was some 
tenderness on palpation on the anterior rotator cuff.  The 
diagnoses included rotator cuff tear of the right, chronic, 
with mild limitation of range of motion.

Additional VA outpatient treatment records reflect that in 
January 1994, the veteran's blood pressure was 122/84 and in 
February 1994, it was 126/82.  A blood pressure reading of 
132/72 was recorded in April 1994 and, when the veteran was 
seen in September 1994 for complaints of problems with 
degenerative joint disease and a painful right arm, causing 
limited use, his blood pressure was 118/70.  A blood pressure 
reading of 136/80 was recorded in October 1994, and his blood 
pressure, in December 1994, was 110/76.

In a January 1995 rating decision, the disability evaluation 
for the veteran's rotator cuff tear, right shoulder, was 
increased from noncompensable to 10 percent, effective 
October 25, 1993.

Records were received from the Social Security Administration 
in May 1996.  These records show that the veteran was seen in 
June 1988 by James E. Gee, M.D., for an opinion concerning 
his shoulder, knee and back discomfort.  The veteran 
indicated that he had some arthritic symptoms of his right 
shoulder and his knees but that his primary problem was his 
low back discomfort.  Other than occasional discomfort of his 
shoulder, he did not have any indication of subluxation and 
did not note any external signs of underlying problems.  He 
had full range of motion and strength.  He did not describe 
symptoms of internal derangement of his knee, stating that he 
had occasional discomfort and primarily when straining or 
sometimes when climbing.  He denied sudden symptoms such as 
locking, popping or giving way.

On examination, the veteran had full range of motion of the 
shoulder without significant crepitation, he was not tender 
over the acromioclavicular joint, rotator cuff, or biceps 
tendon of the posterior shoulder.  He had full range of knee 
motion without definite clicking, popping or significant 
crepitation.  There was mild discomfort about the patella.  
He did not have joint line tenderness, there was no 
ligamentous instability and McMurray's sign could not be 
demonstrated.  X-ray examination of the right shoulder was 
essentially within normal limits except for some degenerative 
change of the acromioclavicular joint and X-ray examination 
of the knees was essentially within normal limits except for 
slight lateral position of the patella and maybe a little 
sclerosis of the articular facet of the patella.  The 
examiner's impression included that the veteran may have mild 
degenerative changes of the knees and the right 
acromioclavicular joint but that these were mild and that 
there were no objective findings on physical examination; the 
examiner noted that this was basically an X-ray diagnosis.  

A fee basis VA cardiovascular examination was conducted in 
July 1996.  It was reported that the veteran had had long-
standing hypertension, well controlled on medication, which 
included Cardura, which had been started for prostatic 
dysfunction as well.  On examination, blood pressure was 
130/80, bilaterally.  An electrocardiogram demonstrated a 
normal sinus rhythm, normal voltage and normal axis and his 
stress and echocardiogram were both adequate and within 
normal limits.  His peak blood pressure at stress was 160/80 
and his resting blood pressures were quite adequately 
controlled.  The impression included that the veteran's 
hypertension seemed to be well treated on his current medical 
therapy.

A fee basis orthopedic examination was also conducted in July 
1996.  The veteran complained of pain and discomfort in both 
knees.  On examination of the knees, they were noted to be in 
excellent alignment.  It was reported that there was no 
evidence of any synovial effusion.  The range of motion of 
each knee was from 0 degrees to 140 degrees and the cruciate 
and collateral ligaments were intact.  Considerable crepitus 
under the right kneecap was noted when the veteran kept his 
left foot on the ground and the right foot was on the 
examining stool and he then tried to straighten out and stand 
erect.  There was definite subpatellar crepitus on the right 
side and no crepitus on the left side, indicating some 
roughening of the undersurface of his right patella or mild 
chondromalacia of the patella.  

On examination of the veteran's right shoulder, there was 
normal contour.  There was no gross atrophy of any of the 
muscles around the shoulder girdle.  The veteran did have 
discomfort to palpation on the lateral and anterior aspect of 
the acromion.  The range of motion of the right shoulder 
included forward flexion to 90 degrees, abduction to 90 
degrees, external rotation to 60 degrees and internal 
rotation to 80 degrees.  He could reach to approximately the 
level of the spinous process of the 5th lumbar vertebra on 
internal rotation with the tip of the right thumb.  On 
examination of the left shoulder, the range of motion 
included forward flexion to 160 degrees, abduction to 160 
degrees, external rotation to 60 degrees and internal 
rotation to 90 degrees.  He was able to reach the level of 
the spinous process of the 1st lumbar vertebra with his 
extended thumb.  

The examiner reviewed X-ray films taken at the VA the day 
before the current examination.  On X-ray examination of the 
right shoulder, a slight narrowing of the acromioclavicular 
joint and slight eburnation of the sulcus between the greater 
tuberosity and the head of the humerus, indicating mild 
degenerative arthritis, primarily of the acromioclavicular 
joint was noted.  X-ray examination of the left shoulder 
revealed a very slight narrowing of the acromioclavicular 
joint with no evidence of any gross arthritic changes.  There 
was no evidence of any spurring on the inferior aspect of the 
distal clavicle or the acromion.  X-ray examination of the 
knees was essentially negative for any significant bone or 
joint pathological changes and there was no evidence of any 
marked arthritic changes.  There was good spacing between the 
posterior aspect of the patella in relationship to the 
patella groove.  

The diagnoses included some narrowing of the 
acromioclavicular joint, particularly of the right shoulder 
with a small spur on the undersurface of the acromion.  The 
examiner indicated that he did not believe that the left 
shoulder showed any evidence of any degenerative joint 
disease.  The examiner indicated that he did not find any 
evidence of any degenerative joint disease of the knees.  It 
was noted that there was a possibility that the degenerative 
joint disease of the right shoulder might be due primarily to 
a rotator cuff impingement problem as suggested by the 
spurring on the undersurface of the acromion.  

The physician who conducted the July 1996 evaluation of the 
veteran's hypertension, in a September 1996 letter, stated 
that it would seem as though the veteran's hypertensive heart 
disease was well controlled when he was examined in July 
1996.  It was noted that, at the time of the examination, the 
veteran had evidence of rather severe reversible airway 
disease but that he had reasonable control of his blood 
pressure.  The examiner concluded that he believed that the 
veteran's stress test was consistent with well-treated 
hypertension.  

VA hospital records reflect that on examination of the 
veteran in August 1996 range of motion of the right shoulder 
included abduction to 40 degrees, adduction to 45 degrees, 
internal rotation to 55 degrees and external rotation to 
30 degrees.  There was point tenderness at the 
acromioclavicular joint and subacromion.  In September 1996, 
at a VA medical facility, the veteran underwent right 
shoulder decompression with rotator cuff repair.  He 
tolerated the procedure well.

As noted above, in the December 1996 rating decision, service 
connection was granted for hypertension as well as for 
degenerative joint disease of the right knee, degenerative 
joint disease of the left knee and degenerative joint disease 
of the left shoulder.  A 10 percent disability evaluation was 
assigned for the degenerative joint disease of the left 
shoulder and noncompensable disability evaluations were 
assigned for hypertension, degenerative joint disease of the 
left knee and degenerative joint disease of the right knee.  
The effective date of each of these disability evaluations 
was October 4, 1988.  The veteran's service-connected rotator 
cuff tear of the right shoulder was expanded to include 
degenerative joint disease and the disability evaluation was 
increased from 10 percent to 20 percent, effective July 1, 
1996.

Treatment records and statements were received from Amy S. 
Tichy, M.P.T, in May 1997.  She indicated that she was the 
veteran's treating physical therapist and that the veteran 
had been seeing her since November 1996.  He had had a total 
of 20 visits for progression of rehabilitation, status post 
rotator cuff repair and acromioplasty.  It was noted that he 
had progressed into an independent home exercise program and 
that unfortunately he had continued to have moderate to 
severe shoulder pain with activities outside of his home 
exercise program.  He had pain to resistive external rotation 
in neutral.  His active standing shoulder range of motion was 
reduced compared to supine, passive range.  At times, active 
shoulder elevation in standing reproduced shoulder pain and 
he reported a "glitch" in his range of elevation from 75 to 
90 degrees of elevation.  

The impression following magnetic resonance imaging of the 
right shoulder in March 1997 included status post prior 
rotator cuff tear repair with no evidence of recurrent tear 
and hardware appearing intact; subdeltoid bursal fluid 
consistent with bursitis; probable prior acromioplasty; and 
degenerative changes in the posterior glenoid labrum.  He 
reported in March 1997 that he continued to have pain.  It 
was noted that he was able to elevate the shoulder fully but 
that he had marked pain and the inability to control descent 
on bringing the shoulder down.  

As noted above, in an April 1998 rating decision, the 
disability evaluation for the veteran's right shoulder 
rotator cuff tear with degenerative joint disease, 
postoperative surgical repair, was increased to 30 percent, 
effective from July 1, 1996.  

The outpatient treatment records covering the period from 
April to August 1998 showed that when the veteran was seen in 
April 1998 it was reported that he was experiencing minimum 
musculoskeletal distress and that he had 90 percent of full 
active range of motion of the right shoulder.  

A VA cardiovascular examination of the veteran was conducted 
in January 1999.  The examiner noted that the veteran's 
medical records, including five volumes of his claims file, 
were available for the examination.  On physical examination, 
the veteran's blood pressure while sitting was 128/84, while 
supine was 120/82 and while standing was 122/84.  An 
electrocardiogram at rest was normal.  It was noted that the 
veteran underwent an exercise stress test in January 1999 and 
that blood pressure response to exercise was normal.  The 
final interpretation was negative near maximal stress test 
for both ischemia and chest pain with normal blood pressure 
response.  An echocardiogram was also done in January 1999 
and it was indicated that the final diagnosis was normal 
study.

The examiner reported that a review of the veteran's records 
indicated that there were no medications in service that were 
known to control blood pressure.  It was indicated that the 
medical records from the VA showed the first time Hytrin was 
started was in August 1995 and that in October 1995 the 
veteran requested to be switched to Cardura.  The examiner 
reported that both of these medications were used primarily 
for benign prostatic hypertrophy symptoms but that they did 
have some properties for controlling blood pressure.

The examiner noted that a review of the veteran's medical 
records from the VA demonstrated no elevated blood pressures 
from 1988 through 1996.  It was the examiner's impression 
that there was no evidence or clinical data to suggest a 
prior history of hypertension during military service or up 
to and including 1996.  The examiner noted that exercise 
treadmill stress testing, a good indication of hypertension, 
was negative showing a normal blood pressure response.  

The VA also conducted an orthopedic examination of the 
veteran in January 1999.  The examiner indicated that the 
veteran's files were very thoroughly reviewed.  It was noted 
that the veteran's major complaints were that his right 
shoulder had limited function with activity such as wiping 
the windshield causing discomfort and increased or repetitive 
motion causing quite a bit of soreness.  The discomfort in 
the shoulder was worse at night.  Lifting was possible to a 
maximum of 25 pounds and this increased the discomfort in the 
shoulder.  The veteran related that he had had some left 
shoulder soreness for 10 to 15 years.

As for his knees, the veteran indicated that both had been 
hurting with slight and gradually increasing symptoms for the 
past 15 years.  He related that he had not had specific 
treatment, never used any braces and used no specific 
medications.  He related that it was difficult to impossible 
for him to kneel down and he had trouble getting up after 
that.  His right knee cracked but he had no episodes of the 
knee buckling or giving way and no episodes of locking.  He 
felt that he had some mild swelling in the knees after he had 
been up on his legs for an extended period of time.  

On examination of the shoulders, while symmetrical, it was 
noted that there was some wasting of the deltoid on the right 
side as compared to the left.  A six-centimeter scar, a 
saber-type incision, was noted on the outer aspect of the 
right shoulder.  He was able to elevate the shoulder actively 
to about 90 to 100 degrees when he started having quite a bit 
of discomfort.  If he persevered, he could elevate the 
shoulder fully but this was done with quite a bit of 
discomfort.  The pain started at about 70 degrees and 
persevered throughout the rest of the range of motion of 
elevation to 190 degrees.

With the arm at his side, the veteran had actively full 
internal rotation of 90 degrees bilaterally, whereas external 
rotation was to 30 degrees on the right and to 45 degrees on 
the left.  He had full active elevation and abduction on the 
left side.  His adduction and internal rotation were measured 
with his thumb tip reaching the level of the spinous process 
of the 2nd lumbar vertebra on the right and the 5th thoracic 
vertebra on the left.  With the shoulder abducted to 
90 degrees, he had external rotation of about 45 degrees on 
the right and 90 degrees on the left, and he had internal 
rotation of 90 degrees, bilaterally.  

The examiner noted that on neither side did the veteran have 
any evidence of a tendency toward subluxation or dislocation 
of the joint.  He did have crepitus on motion on the right 
side but none on the left.  He did have tenderness on deep 
palpation of the acromioclavicular joint on the right but not 
on the left.  He had a positive provocative test on the 
right, negative on the left.  It was noted that X-rays were 
available on both shoulders and these indicated that he had 
degenerative joint disease in the acromioclavicular joints.  

On examination of the knees, the veteran's gait was observed 
to be normal.  He was able to walk on tiptoes and heels, 
bilaterally.  He was unable to do more than a 50 percent deep 
knee bend on account of discomfort in both knees, with the 
right knee being worse than the left.  There was no swelling, 
effusion or synovial thickening noted in either of the knees.  
There was no anteroposterior or mediolateral ligament laxity 
in either knee.  The Lachman's test and the anterior drawer 
test were both negative.  The patellae were well centralized 
and the movements of the patellae in the trochlear groove 
were normal.  The veteran did have patellofemoral crepitus on 
motion.  He had a positive inhibition test bilaterally and he 
had pain on moving the patellae against the underlying 
femoral condyle.

The range of motion of the right knee was from 0 to 135 
degrees and the veteran had some mild discomfort on 
attempting forcible flexion beyond 135 degrees.  The range of 
motion of the left knee was from 0 to 145 degrees and was 
full, free and painless.  There was some very minimal 
tenderness in the right knee in the joint line laterally, not 
medially.  The rotational stress test bilaterally was normal 
and negative and there were no problems found in the 
popliteal fossa.  X-ray films of the knees were reviewed and 
these indicated that the veteran had some degree of 
subchondral sclerosis in the patellae and some early evidence 
of degenerative changes in the patellofemoral joint, more so 
on the right than on the left.  There were no specific 
osteophytes that were visualized in either of the two joints.  

The examiner's diagnoses were normal left shoulder; status 
post rotator cuff repair and subacromial decompression of the 
right shoulder with moderate to advanced degenerative disease 
of the acromioclavicular joint of the right shoulder; and 
mild patellofemoral degenerative changes with the right side 
being somewhat worse than the left side.  The examiner 
observed that the veteran had symptoms of the right shoulder 
of degenerative joint disease of the acromioclavicular joint 
and, in all probability, he had some subacromial bursitis.  
It was the examiner's opinion that these were the elements 
that were causing the veteran discomfort and that there was 
no question that his limitation of motion in the right 
shoulder was due to discomfort to him in these areas.

The examiner noted that the veteran's right shoulder loss of 
motion, excess fatigability and wasting of the deltoid were 
real.  It was noted that there was no question that the 
veteran had pain that was visibly manifested on the movements 
of elevation at forward flexion beyond about 80 degrees on 
the right side.  As for the veteran's knees, the examiner 
noted that it was his feeling that the veteran had some very 
minimal patellofemoral degenerative changes with the right 
side being somewhat worse than the left.  The examiner 
concluded that both of the knees were doing reasonably well.  

Analysis

In reaching its decision, the Board has considered the 
complete history of each of the disabilities in question as 
well as the current clinical manifestations and the effect 
each disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

I.  Right Shoulder

The veteran has contended that, with respect to his right 
shoulder rotator cuff tear with degenerative joint disease, 
postoperative surgical repair, a rating in excess of the 
30 percent disability evaluation assigned effective July 1, 
1996, is warranted.  The Board notes that, where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation 
of motion of the arm with a 30 percent disability evaluation 
in effect.  A 40 percent disability evaluation is for 
assignment where limitation of motion of the dominant arm is 
to 25 degrees from the veteran's side.  Where motion of the 
arm is to midway between the side and shoulder level, a 30 
percent disability evaluation will be assigned and where 
motion of the arm is to shoulder level, a 20 percent 
disability evaluation will be assigned.  In the Board's 
opinion, the shoulder disability is best rated under this 
Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (1998) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1998) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected right 
shoulder disability is more severe than currently evaluated 
and avers that an increased rating is warranted, applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is not warranted.  The July 1996 VA 
examination showed the range of motion of the right shoulder 
was from 0 degrees to 90 degrees on both abduction and 
forward flexion and the January 1999 VA examination showed 
that the veteran did not begin to experience pain until the 
arm elevation was to about 70 degrees.

Accordingly, the criterion for a higher rating under 
Diagnostic Code 5201 has not been satisfied since there is no 
competent medical evidence, even with consideration of the 40 
degrees of right shoulder abduction reported in August 1996, 
that supports a finding that sufficient limitation of motion 
under any circumstances exists to warrant an evaluation 
greater than the 30 percent assigned.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  Given the nature and severity of 
the pertinent symptomatology, the Board finds that the 30 
percent evaluation currently assigned is appropriate.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 5201.

It is herein noted that the veteran's service-connected right 
shoulder disability includes degenerative arthritis.  
Degenerative arthritis, under Diagnostic Code 5003, is rated 
based on limitation of motion of the affected joint under the 
appropriate diagnostic code.  In a recent precedent opinion, 
the VA Office of General Counsel (OGC) held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  However, while the veteran 
does experience painful motion, as his right shoulder 
disability is already compensably rated under a diagnostic 
code which is based on limitation of motion, a separate 
rating for the degenerative arthritis may not be assigned.

II.  Knees, Left Shoulder and Hypertension

The veteran, with respect to the remaining claims, is seeking 
higher disability evaluations for the period beginning 
October 4, 1988, the date that the grant of service 
connection for each of these disabilities became effective.  
A recent Court decision, Fenderson v. West, 12 Vet. App. 119 
(1999), concluded that the rule from Francisco, supra, 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance", is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found- a practice 
known as "staged" ratings.

Knees

A 10 percent disability evaluation has been in effect for 
each knee since October 4, 1988, and each is rated under 38 
C.F.R. § 3.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5260, limitation of flexion of the knee to 60 degrees 
warrants a 0 percent evaluation, limitation of flexion of the 
knee to 45 degrees warrants a 10 percent evaluation, 
limitation of flexion of the knee to 30 degrees warrants a 20 
percent evaluation, and a 30 percent evaluation requires that 
flexion be limited to 15 degrees.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of extension of the knee to 5 degrees warrants a 0 
percent evaluation, limitation of extension of the knee to 10 
degrees warrants a 10 percent evaluation, limitation of 
extension of the knee to 15 degrees warrants a 20 percent 
evaluation, and a 30 percent evaluation requires that 
extension be limited to 20 degrees.

When the veteran was examined in December 1988, there was 
normal range of active and passive motion of the knees with 
no swelling, synovial edema, articular effusion or crepitus.  
While Dr. Rappe reported in June 1991 that the veteran had 
ongoing problems with knee pain, worse on the right, it was 
reported that the veteran had fairly good range of motion of 
the right knee and in July 1996 the range of motion of each 
knee was from 0 degrees to 140 degrees.  Although the veteran 
did report at the time of the January 1999 VA examination 
that both knees had been hurting with slight and gradually 
increasing symptoms for the past 15 years, the range of 
motion of the right knee was from 0 to 135 degrees with some 
mild discomfort on attempting forcible flexion beyond 135 
degrees and the range of motion of the left knee was from 0 
to 145 degrees and was full, free and painless.

While the motion in neither knee met the criteria for a 
compensable rating under Diagnostic Code 5260, the veteran 
has indicated experiencing bilateral knee pain and that both 
knees had been hurting with slight and gradually increasing 
symptoms for the past 15 years.  Each knee was diagnosed as 
arthritic.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.
In the present case, the Board is of the opinion that there 
is no basis for an increased evaluation for either of the 
veteran's knee disabilities based on analogy to impairment of 
the knee with moderate recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  Moreover, the 
current record does not indicate that the veteran has been 
diagnosed as having nonunion with loose motion requiring a 
brace so as to warrant a 20 percent evaluation under 
Diagnostic Code 5262.  While there is satisfactory evidence 
of painful motion and a 10 percent disability evaluation has 
been assigned for arthritis of each knee, there is not 
sufficient limitation of flexion or extension shown to 
warrant a higher evaluation under Diagnostic Code 5260 or 
5261.  Based on the foregoing analysis, a preponderance of 
the evidence is against an evaluation greater than the 
currently assigned 10 percent assigned for each knee.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 5003-5260.

Left Shoulder

While the veteran's left shoulder disability is currently 
rated under Diagnostic Code 5203 for impairment of the 
clavicle or scapula, the Board finds that Diagnostic Code 
5201, for limitation of motion of the arm, is more 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Under this Diagnostic Code, a 20 percent 
disability evaluation is for assignment where limitation of 
motion of the minor arm is to shoulder level.  

The evidence shows that when the veteran did complain of left 
shoulder pain in December 1988, the range of motion of the 
left shoulder was normal, that in July 1996, both forward 
flexion and abduction were to 160 degrees and external 
rotation was to 60 degrees and that in January 1999, when the 
veteran related that he had had some left shoulder soreness 
for 10 to 15 years, he had full active elevation and 
abduction of the left shoulder.

The evidence, even with consideration of DeLuca, certainly 
does not demonstrate that the veteran experiences the 
limitation of motion necessary for a compensable rating under 
Diagnostic Code 5201.  However, the RO found that the 
evidence did support the assignment of a 10 percent 
evaluation based upon arthritis and limitation of motion.  
The Board agrees with this determination and concludes that, 
absent evidence approximating limitation of motion of the 
left arm to the shoulder level, an evaluation in excess of 
the 10 percent evaluation may not be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Diagnostic Code 5003-5201.

Hypertension

The veteran is also seeking a compensable evaluation for 
hypertension.  During the pendency of his appeal, the 
relevant diagnostic code was revised.  Previous to January 
12, 1998, under Diagnostic Code 7101, a 10 percent disability 
evaluation was for assignment where the diastolic pressure 
was predominantly 100 or more.  Where continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent would be assigned.

As of January 12, 1998, under Diagnostic Code 7101, a 10 
percent disability evaluation will be assigned where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more.  This is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Rhodan v. West, 12 Vet. App. 55 
(1998), as of the date of the change in the regulation, both 
the old and new rating criteria are to be considered with the 
criteria more beneficial to the veteran to be applied.

The record contains numerous blood pressure readings covering 
the veteran's period of time in service as well as subsequent 
to service.  A review of the diastolic blood pressure 
readings from December 1988 through July 1996 contained in VA 
examination reports, VA outpatient treatment records and 
private medical records revealed no diastolic readings of 100 
or more and the veteran's blood pressure readings after the 
January 12, 1998, regulatory revision, on examination in 
January 1999, were recorded to be 128/84 while sitting, 
120/82 while supine and 122/84 while standing.

The examiner in January 1999 noted that, from a review of the 
veteran's records, there were no medications in service that 
were known to control blood pressure and the medical records 
from the VA showed the first time Hytrin was started was in 
August 1995 and that in October 1995 the veteran requested to 
be switched to Cardura.  The examiner reported that both of 
these medications were used primarily for benign prostatic 
hypertrophy symptoms but that they did have some properties 
for controlling blood pressure.

Based upon the evidence of record, previous to January 12, 
1998, there is nothing to suggest that the veteran's 
diastolic pressure was predominantly 100 or more nor was 
continuous medication shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  The evidence subsequent to 
January 11, 1998, not only fails to show that the veteran's 
diastolic pressure was predominantly 100 or more or that 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, but systolic pressure is not shown 
to be predominantly 160 or more.  The RO correctly found that 
the veteran did not meet the criteria in effect, previous to 
January 11, 1998, for a compensable rating for hypertension 
and that, whether the old rating criteria or the new rating 
criteria is applied subsequent to January 11, 1998, a 
compensable rating for hypertension is not for assignment.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 7101.

The Board notes that, with respect to each issue, the 
doctrine of reasonable doubt has been considered.  However, 
on none of the issues is the evidence in relative equipoise 
and that doctrine is not for application.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an increased evaluation for right shoulder 
rotator cuff tear with degenerative joint disease, an 
increased evaluation for degenerative joint disease of the 
left shoulder, an increased evaluation for a right knee 
disability with degenerative joint disease, an increased 
evaluation for a left knee disability with degenerative joint 
disease and an increased (compensable) evaluation for 
hypertension is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals





 


